Citation Nr: 1122809	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  89-27 009	)	DATE
	)
RECONSIDERATION	)
  )

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to May 13, 2003, to include entitlement to an effective date prior to May 13, 2003, for a 100 percent rating for PTSD.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities, prior to May 13, 2003.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for alcohol and drug abuse, as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1987 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (M&ROC) in Wichita, Kansas, which granted service connection for PTSD effective from August 1986, and in pertinent part, assigned a 50 percent rating.  The Board notes that the issue has previously been noted as being on appeal from a September 1988 rating decision; however, the Veteran sought a higher rating within one year of the original rating decision and the Board accepts this March 1988 statement as a notice of disagreement.

In a February 1988 rating decision a temporary total rating was assigned effective from July 13, 1987; and a 50 percent rating was assigned from September 1, 1987.  In an April 1988 rating decision a temporary total rating was assigned effective December 31, 1987, a 50 percent rating was assigned from March 1, 1988, and the evaluation assigned the Veteran's PTSD was reduced to 30 percent effective from May 1, 1988.  However, in a November 1988 rating decision, the Veteran's temporary total rating was extended to June 1, 1988, with the 30 percent rating resumed effective from June 1, 1988.  The Veteran appealed the M&ROC's decision to the Board.  The issues before the Board were determined to be entitlement to a rating in excess of 50 percent for PTSD prior to June 1, 1988, and his entitlement to a rating in excess of 30 percent for the condition from that date.

The Board determined in May 1990 that the Veteran was entitled to an evaluation of 50 percent for PTSD effective from June 1, 1988, but denied a higher rating prior to that date.  He subsequently filed a motion requesting that the Board reconsider its decision.  The motion was granted and, in August 1992, a reconsideration panel of the Board remanded the case to the M&ROC for further development and adjudication.  In July 1994, the Board again remanded the case to the M&ROC, this time for consideration of an additional issue, service connection for polysubstance abuse, which the Veteran alleged was secondary to his PTSD; the Board had determined that the additional issue was "inextricably intertwined" with those already on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The M&ROC denied the claim for service connection for polysubstance abuse and also denied the Veteran's claim for TDIU.  See August 1993, January 1995, September 1995 rating decisions.

The Board determined in July 1996 that the Veteran was not entitled to service connection for polysubstance abuse, as secondary to his PTSD; that he was not entitled to a rating in excess of 50 percent for PTSD prior to June 1, 1988; that he was entitled to an evaluation of 50 percent from June 1, 1988; and that he was not entitled to a TDIU.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the Veteran's representative, by mutual agreement with the Office of General Counsel for VA, who represents the Secretary in cases that are appealed to the Court, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the portion of the Board's decision that denied a rating in excess of 50 percent for PTSD prior to June 1, 1988, and from June 1, 1988, and entitlement to TDIU.  It was requested that these issues be remanded for further development and readjudication.  It was also requested that the Court defer considering the merits of the remaining issue on appeal (service connection for polysubstance abuse) until after the United States Court of Appeals for the Federal Circuit (Federal Circuit) reached a decision in a related case that was pending, Libertine v. Brown, 9 Vet. App. 521 (1996).  The Court granted the Joint Motion in December 1996, and the case was returned to the Board for compliance with directives that were specified by the Court.

In September 1997, the Board remanded the Veteran's three active claims to the M&ROC for further development.  Specifically, the Board noted that during the pendency of the Veteran's appeal, VA revised the criteria for diagnosing and evaluating psychiatric disabilities, including PTSD, effective November 7, 1996, as codified at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The new criteria for evaluating service-connected psychiatric disabilities are codified at newly-designated 38 C.F.R. § 4.130; 61 Fed. Reg. 52,700-1.  The Veteran's claims were again returned to the Board for appellate review.

In a June 1999 Memorandum Decision, the Court affirmed the Board's July 1996 denial of entitlement to service connection for polysubstance abuse as secondary to the Veteran's PTSD.  In August 2001, a Board reconsideration panel of six Veterans Law Judges issued a decision in this case on the three remaining issues, entitlement to a rating in excess of 50 percent for PTSD prior to June 1, 1988, and from June 1, 1988, and entitlement to TDIU. This decision was appealed to the Court.  The Board's August 2001 decision was then vacated and remanded by the Court in an order dated in November 2002, following the filing of a Joint Motion.  This motion was filed, and subsequently granted, in order to allow VA to address and correct inadequacies in the Reasons and Bases portion of the Board's decision.

In July 2003, the Board remanded this case for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In an April 2004 rating decision, a 100 percent schedular rating was granted from May 13, 2003.  Thus, from May 13, 2003, onward, the appeal was resolved as the maximum benefit had been allowed.  The Veteran appealed the assigned effective date of May 13, 2003, seeking an earlier effective date.  In essence, the effective date claim is part and parcel of the consideration of a higher rating for PTSD, as the Veteran is seeking the maximum rating for the entire time period under consideration.

The Board notes that the claims which were originally on appeal were entitlement to a rating in excess of 50 percent for PTSD prior to June 1, 1988, and from June 1, 1988, and entitlement to a TDIU.  The Veteran has been awarded a total rating for PTSD from May 13, 2003.  Thus, a more accurate characterization of the current issues, as the Veteran is seeking the earliest possible date for a total rating, or at least a rating in excess of 50 percent for PTSD are as follows: (1) entitlement to a rating in excess of 50 percent for PTSD prior to May 13, 2003; and (2) entitlement to a TDIU, prior to May 13, 2003. 

In a May 2005 rating decision, service connection for drug and alcohol abuse was denied on the merits, even though a June 1999 Memorandum Decision affirmed the Board's July 1996 denial.

In March 2006, a Board reconsideration panel of six Veterans Law Judges issued a decision in this case and denied a rating in excess of 50 percent for PTSD, prior to May 13, 2003, and denied a TDIU prior to May 13, 2003.

In May 2006, a statement of the case (SOC) was furnished to the Veteran as to the issue of service connection for drug and alcohol abuse; again the issue was considered on the merits.  The Veteran thereafter perfected his appeal as to that issue.

In July 2006, a Motion for Reconsideration as to the March 2006 Board decision was received.  In September 2006, this Motion for Reconsideration was denied.  This decision was appealed to the Court.

The Board's March 2006 decision was then vacated and remanded by the Court in an Order dated in February 2008, following the filing of a Joint Motion for Remand.  This motion was filed, and subsequently granted, in order to allow VA to address and correct inadequacies in the Reasons and Bases portion of the Board's decision to include the matter of entitlement to an effective date prior to May 13, 2003, for a 100 percent rating for PTSD.

In a November 2008 Board decision, the issues of entitlement to an initial rating in excess of 50 percent for PTSD, prior to May 13, 2003, to include entitlement to an effective date prior to May 13, 2003, for a 100 percent rating for PTSD; as well as entitlement to a TDIU prior to May 13, 2003, were denied.  The issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for alcohol and drug abuse, as secondary to PTSD, was remanded at that time.  

The Veteran's remaining claims were again appealed to the Court.  In a March 2010 Joint Motion, it was noted that the reasons and bases relied upon in the November 2008 Board decision were inadequate.  Specifically, the Board failed to discuss the Veteran's nonservice-connected polysubstance abuse, as well as the potential impact of this abuse on the Veteran's psychiatric symptomatology.  The Board noted in November 2008 that VA adjudicators must be able to clinically distinguish, by competent medical opinion, the extent of his functional impairment that is attributable to his PTSD, from that which is due to factors unrelated to his service in the military (such as alcohol and drug abuse).  Relying on an August 1998 VA examination report, which stated that the only symptoms that appear to interfere with employment are subjective reports of daily distraction by intrusive thoughts, as well as poor sleep due to nightmares, the Board had continued the denial of this claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

However, the Joint Motion noted that the Board's discussion was inadequate, as Social Security Administration (SSA) records, as well as a 1997 VA examination, found that the Veteran's inability to function (occupationally and socially) was a result of his PTSD.  Further, the Joint Motion stated that the 1998 VA examiner failed to provide an adequate rationale, to include a discussion of all relevant evidence, to support her opinions.  

In addition to the foregoing, the Joint Motion also pointed out that the Board limited its discussion of the Veteran's SSA records to the issue of TDIU, without any analysis of the records in the discussion pertaining to the schedular merits.  As such, the Board's reasons and bases relied upon to deny the Veteran's claims were deemed inadequate.  An Order, dated March 2010, vacated and remanded these issues for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in a March 2010 Joint Motion, it was noted that the reasons and bases relied upon in the November 2008 Board decision were inadequate.  Specifically, the Board failed to discuss the Veteran's nonservice-connected polysubstance abuse, as well as the potential impact of this abuse on the Veteran's psychiatric symptomatology.  While the Board discussed that VA adjudicators must be able to clinically distinguish by competent medical opinion the extent of his functional impairment that is attributable to his PTSD from that which is due to factors unrelated to his service in the military (such as alcohol and drug abuse), the Board relied on an August 1998 VA examination report which stated that the only symptoms that appear to interfere with employment are subjective reports of daily distraction by intrusive thoughts, as well as poor sleep due to nightmares.  See Mittleider.

However, the Joint Motion noted that discussion was inadequate, as Social Security Administration (SSA) records, as well as a 1997 VA examination, found that the Veteran's inability to function (occupationally and socially) was a result of his PTSD.  Further, the Joint Motion stated that the 1998 VA examiner failed to provide an adequate rationale, to include a discussion of all relevant evidence, to support her opinions.  

In addition to the foregoing, the Joint Motion also pointed out that the Board limited its discussion of the Veteran's SSA records to the issue of TDIU, without any analysis of the records in the discussion pertaining to the schedular merits.  As such, the Board's reasons and bases relied upon to deny the Veteran's claims were deemed inadequate.  An Order, dated March 2010, vacated and remanded these issues for further development.

In the November 2008 decision, the Board pointed out that a determination as to the severity of the Veteran's PTSD is especially important in this particular instance because he may also have significant functional impairment from conditions that are not service connected - including alcohol and drug abuse.  Any functional impairment from his polysubstance abuse may not be considered as grounds for increasing the rating for his PTSD (and/or as grounds for a TDIU) unless it is medically determined his PTSD precipitates his substance abuse.  See Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

In a November 2010 Statement, the Veteran's representative argued that the Board misinterpreted the Court's holding in Mittleider.  The representative contested that the holding in Mittleider requires that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability, and, where a distinction is not possible, attribute such effects to the service-connected disability.  See Statement, November 24, 2010, p. 4.

As noted above, the Veteran underwent a VA psychiatric examination in October 1997.  He maintained that his inability to function normally, both socially and occupationally, was due to his incapacitating mental disorder of PTSD.  Following that interview, the examiner rendered Axis I diagnoses of PTSD, chronic, severe, polysubstance abuse by history, in partial remission, and an Axis II diagnosis of antisocial traits. A GAF score of 50 was assigned, with psychosocial and environmental problems listed as severe mental illness in self, unemployment, and lack of social support.  See VA examination report, October 1997.

Following a December 1997 VA examination, it was noted that "[g]iven his anxiety during the interview and the reports of the flashbacks and the auditory hallucinations, it appears that his ability to gain employment and to maintain employment is significantly impaired.  [The Veteran] is assessed, because of his post traumatic stress disorder which have [sic] not been responsive to treatment, to be severely impaired for both employment and in terms of his social functioning."  See VA examination report, December 1997.

A June 1998 VA report stated that the Veteran's PTSD had been exacerbated by his use of cocaine, alcohol, heroin, marijuana, and benzodiazepines.  The examiner indicated that "[t]he extent of social impairment has remained profound in that he continues to be unemployed for the past several years, and he has been unable to function normally both socially and occupationally due to his incapacitating mental disorder/PTSD."  Final Axis I diagnoses included PTSD, chronic and severe and polysubstance abuse, and the Axis II diagnosis was borderline personality disorder with antisocial traits.  See VA report, June 1998.

The VA opinion from August 1998, which the Court has deemed inadequate, noted that his symptoms of PTSD do cause some definite impairment in his ability to maintain employment, but his continued substance abuse also results in considerable industrial impairment as well.  It was also noted that the Veteran's own belief was that his substance abuse was somehow caused by PTSD, and appeared quite ambivalent about maintaining sobriety and did not see his continued substance abuse as being instrumental in causing him any kind of disability.  See VA examination report, August 1998.

It is important to note that, in Allen, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, section 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  The Allen decision explicitly overruled prior decisions on this subject from the Court, including in particular Barela v. West, 11 Vet. App. 280 (1998).   The Allen decision also appears to overrule, either in total or in part, two precedent opinions issued by the VA General Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.

Following a review of these VA medical reports, as well as other evidence of record (subsequent to and following the reports noted above), to include frequent VA hospitalization, the Board determined in November 2008 that it must be medically shown that the Veteran's PTSD precipitated his polysubstance abuse.  The Board found the evidence of record, which demonstrated that symptomatology for both disorders were coexistent, or that the polysubstance abuse resulted in similar symptoms, insufficient to grant the Veteran's claim.  See Board decision, November 2008.

With regard to the degree of impairment, the Board notes that disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Board further notes that the rating criteria for PTSD were amended on November 6, 1996.  Under the former version, a 70 percent rating was warranted if the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms must have been of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Under the new criteria, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Under the criteria for evaluating PTSD symptoms which was in effect prior to November 6, 1996, the Board found in November 2008 that the Veteran's PTSD, by itself, resulted in no more than considerable industrial impairment due to reduction in reliability, flexibility, and efficiency levels.  While it was noted that multiple hospitalizations demonstrated a person with a limited ability to function socially and industrially, the reason therefore was shown to be due to the repeated use and abuse of drugs and alcohol.  It was found that competent medical evidence had shown that PTSD did not result in the polysubstance abuse, thus, impairment caused by the polysubstance abuse may not form the basis for the PTSD rating.  

Under the revised criteria, the Board found that, while the Veteran had been significantly affected by PTSD, the Veteran's ability to establish or maintain effective or favorable relationships with people was no more than considerably impaired by his PTSD standing alone, and that the Veteran's PTSD, by itself, results in no more than considerable industrial impairment due to reduction in reliability, flexibility, and efficiency levels.  While his functioning may well have been at a reduced level, this was instead due to his polysubstance abuse (which may not be used to evaluate his PTSD).

In the analysis, the Board placed considerable reliance on the August 1998 VA examination.  In support of the decision, it was noted that, following a thorough review of the Veteran's claims file and a mental status examination of the Veteran, this examiner specifically found that the Veteran's PTSD symptoms caused "definite impairment" in his ability to maintain employment, but that his polysubstance abuse caused "considerable industrial impairment."  However, as noted above, the Joint Motion stated that the August 1998 VA opinion was of limited probative value, as SSA records, as well as a 1997 VA examination, found that the Veteran's inability to function (occupationally and socially) was a result of his PTSD.  Further, the Joint Motion stated that the 1998 VA examiner failed to provide an adequate rationale, to include a discussion of all relevant evidence, to support the opinions within.  

Therefore, upon remand, a VA opinion must be obtained with respect to: (1) The Veteran's level of impairment, socially and occupationally, prior to May 13, 2003; (2) The severity of the Veteran's PTSD symptoms alone, without regard to symptoms due to polysubstance abuse, to the extent possible; and (3) The etiological relationship, if any, of the Veteran's polysubstance abuse to his service-connected PTSD.  The examiner must consider the records of prior medical examinations and treatment, to include VA inpatient reports and VA examinations of record, in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   A retroactive opinion is needed in this instance because contemporaneous evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

With regard to the Veteran's level of impairment prior to May 13, 2003, the RO should provide the examiner with the complete regulations in effect prior to November 6, 1996, as well as the current, revised criteria used to rate mental disorders.  The examiner is requested to provide findings and report symptomatology responsive to each set of criteria to facilitate the Board's adjudication of the Veteran's appeal in accordance with the relevant criteria.

With regard to the issues of a TDIU, and whether new and material evidence has been received with regard to the Veteran's service connection claim (drug and alcohol abuse), since a favorable decision with regard to the issue of an increased rating for PTSD would have an impact on the TDIU claim, and because the requested VA examination, in part, may discern whether the Veteran's symptoms of PTSD and polysubstance abuse are etiologically-related, such issues are inextricably intertwined.  See Harris.  Accordingly, the Board will defer appellate consideration of the Veteran's claims of entitlement to a TDIU, as well as whether new and material evidence has been received to reopen the claim of entitlement to service connection for alcohol and drug abuse, as secondary to service-connected PTSD, pending the resolution of the Veteran's increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request a VA psychiatric opinion to determine the severity of his service-connected PTSD prior to May 13, 2003.  The claims folder must be made available to the examiner for review and the RO should provide the examiner with the complete regulations in effect prior to November 6, 1996, as well as the current, revised criteria used to rate mental disorders.  The examiner is requested to provide findings and report symptomatology responsive to each set of criteria to facilitate the Board's adjudication of the Veteran's appeal in accordance with the relevant criteria.  

The examiner's opinion should discuss the following:

A. The extent of the Veteran's functional impairment, socially and occupationally, prior to May 13, 2003 (this opinion should include a discussion of VA regulations which were in place prior to November 6, 1996, as well as the current, revised criteria used to rate mental disorders);

B. The extent of the Veteran's functional impairment, socially and occupationally, that is attributable to his PTSD alone, not to include functional impairment due to factors or symptoms resulting from polysubstance abuse - if a determination is not possible, that should be so noted and a rationale as to why a determination is not possible should be provided;

C. Whether polysubstance abuse is secondary to or a symptom of the Veteran's service-connected PTSD.  Specifically, the examiner should address (1) whether it is at least as likely as not that polysubstance abuse is proximately due or the result of the Veteran's service-connected PTSD; and (2) whether it is at least as likely as not that polysubstance abuse is a symptom of, or evidence of an increased severity of, PTSD.

The VA examiner must include a detailed rationale in support of the opinion, to include a discussion of each issue enumerated above, as well as all pertinent medical and lay evidence of record, to include SSA records and all prior VA examinations.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, each claim should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________          _______________________
Robert E. Sullivan                              Steven L. Cohn
                        Veterans Law Judge                        Veterans Law Judge
   Board of Veterans' Appeals               Board of Veterans' Appeals


______________________          
S. L. Kennedy                              
Veterans Law Judge
Board of Veterans' Appeals           


______________________          _______________________
Michelle L. Kane                         Michael A. Herman
Veterans Law Judge                      Veterans Law Judge
Board of Veterans' Appeals            Board of Veterans' Appeals


______________________          
Jacqueline E. Monroe                              
Veterans Law Judge
Board of Veterans' Appeals           

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

